The PRESIDENT,
We shall give no positive opinion, as to the effect of an injunction obtained upon an execution against the goods and chattels, after seizure; as that case is not before us: probably it would be considered as settled by the act of 1791, which directing a restitution of the money levied, would seem to include inferior cases, and to extend, by an equitable construction, to the restitution of goods seized in execution, and not sold.
The reason is much stronger in the case of an execution against the bodjT, where the injunction would have no effect at all, if it did not operate to discharge the body from confinement.
Judgment affirmed.